Citation Nr: 1108744	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated at 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to July 1966.

The PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claim for service connection for PTSD.  

In an August 2005 decision, the Board granted the Veteran's claim for service connection for PTSD.  An October 2005 rating decision assigned an initial 30 percent disability rating for the PTSD, effective May 12, 1998.  The Veteran submitted a Notice of Disagreement (NOD) in February 2006 disagreeing with the initial disability rating assigned.

The TDIU claim was added to the Veteran's appeal by the Board in November 2009 under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2009 the Board remanded the matters for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's combined disability evaluation is 50 percent.

3.  The competent, probative, and credible evidence shows that the Veteran is not precluded from substantially gainful employment as a result of her service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating, but no higher, for the Veteran's PTSD, effective May 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  The criteria for the assignment of a TDIU, including on the basis of an extraschedular consideration, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2001 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim for service connection for PTSD, and an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  A subsequent March 2006 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's March 2006 duty-to-assist letter was not provided before the initial RO adjudication of her PTSD claim in June 1999.  However, since providing the additional VCAA notice, the RO has readjudicated the claim in the February 2009 and May 2010 Supplemental Statement of the Cases (SSOCs) - including considering additional evidence received in response to that additional notice and since the initial rating decision at issue and Statement of the Case (SOC).  This is important to point out because if the notice provided prior to the initial adjudication was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regards to the TDIU claim, the Board, in its November 2009 remand, added this claim to the Veteran's appeal based on the Veteran's statements of unemployability due to her service-connected PTSD.  Since the TDIU claim was added to the Veteran's appeal, the Veteran has not been provided with VCAA notice regarding the requirements for establishing a TDIU claim.  However, since the TDIU claim stems from the PTSD initial rating claim, the Board finds that the original May 2001 notice for the claim for service connection for PTSD satisfies the notice requirements for the TDIU claim.  The TDIU claim is included in the PTSD claim.  Further, in cases, as here, where an increased-rating claim arose in another context - namely, the Veteran trying to establish her underlying entitlement to service connection for PTSD, and the claim was subsequently granted and she has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its intended purpose has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  Her STRs, personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  She has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its November 2009 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's VA treatment records since September 2007, scheduling the Veteran for another VA examination, and then readjudicating her claims in a SSOC.  All of these actions were completed by the Appeals Management Center (AMC).

PTSD Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

If, as here, there is a disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  In other words, VA may "stage" the rating to compensate the Veteran for times since the effective date of her award when her disability may have been more severe than at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case presents an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

The Veteran is currently in receipt of a 30 percent disability rating under 38 C.F.R. § 4.130, DC 9411 for her PTSD.  PTSD is evaluated under the General Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, ratings of 30, 50, and 70 percent are warranted in the following circumstances:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and, difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

The rating criteria permit a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, DC 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applying the above criteria to the facts of this case, the Board finds that the Veteran is entitled to a higher rating of 50 percent for her PTSD.  The evidence of record establishes that the Veteran has occupational and social impairment with reduced reliability and productivity - the requirements for the next higher rating.  38 C.F.R. § 4.130, DC 9411.  

Specifically, at the February 2010 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, concluded that the Veteran's PTSD causes reduced reliability and productivity.  The VA examiner made this conclusion based on the Veteran's displayed symptoms of: low energy, withdrawn, isolation, depressed mood, decreased appetite, intrusive recollections, avoidance, feeling detached, startle response, anhedonia, poor sleep, and irritability.

In regards to social impairment, the Veteran is currently divorced.  At the February 1999 VA examination, she indicated that she is detached and estranged from her family.  In regards to occupational impairment, the February 2010 VA examiner determined that the Veteran has "significant symptoms of depression that also contribute to the difficulties of employment."

Further, in determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed.  Throughout this appeal, the Veteran's GAF score has ranged from 50 to 72.  According to the DSM-IV, a GAF score in the range of 41 to 50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score in the range of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score in the range of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but "generally functioning pretty well" and has some meaningful interpersonal relationships.  A GAF score in the range of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational, or school functioning.  See DSM-IV at 44-47.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as is contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Additionally, the evidence of record shows that the Veteran suffers from flattened affect, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships - all symptoms that are contemplated in the 50 percent disability rating.  38 C.F.R. § 4.130, DC 9411.

As such, a 50 percent initial disability rating is justified for the Veteran's service-connected PTSD.  Giving the Veteran the benefit of the doubt, the Board finds that the totality of the Veteran's symptomatology justifies a 50 percent rating for the entire period on appeal.  38 C.F.R. § 4.130, DC 9411. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A higher evaluation of 70 percent is not warranted, however, as that rating requires that there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.  In addition, a total rating is not available as there has been no evidence of total occupational and social impairment.

The February 2010 VA examiner, following a review of the claims file and a physical examination of the Veteran, concluded that the Veteran's PTSD symptoms do not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The February 2010 VA examiner also determined that the Veteran's PTSD does not result in total occupational and social impairment.

Further, in regards to occupational impairment, the January 2007 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran is employable from a psychiatric perspective.  The February 2010 VA examiner also determined that the Veteran's current PTSD symptoms are not severe enough to prevent the Veteran from obtaining or maintaining employment.  

In regards to social impairment, at the February 2010 VA examination, the Veteran reported that she lives with her daughter, and has a good relationship with her children and grandchildren.  The Veteran also stated that she gets along with others.  The VA examiner determined that the Veteran has a good social support and does not present significant problems with social interactions.

The claims file, including the VA and private outpatient treatment records, does not provide evidence contrary to these VA examinations.

Additionally, a rating of 70 percent contemplates such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability of the Veteran to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.  There is no evidence in the medical record of any of these symptoms.  As such, a rating of 70 percent or higher is not justified for the Veteran's service-connected PTSD.  38 C.F.R. § 4.130, DC 9411.

The Veteran's lay testimony concerning the severity of her PTSD is also unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Since, as mentioned, the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a higher rating at any time since the effective date of her award, so the Board may not stage her rating because she has been, at most, 50 percent disabled during the entire period at issue.

In sum, the weight of the credible evidence demonstrates that the Veteran's PTSD warrants a rating no higher than 50 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.

Extraschedular Evaluation for PTSD

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
Veteran's service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause impairment in her occupational functioning and capacity.  However, the extent of her impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of her disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular rating schedule.  All of the evaluation and treatment she has received for her PTSD has been on an outpatient basis, not as an inpatient.  Further, the January 2007 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran is considered employable from a psychiatric perspective.  The February 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, also determined that the Veteran's current PTSD symptoms are not severe enough to prevent the Veteran from obtaining or maintaining employment.  Thus, the Board finds that extraschedular consideration is not warranted in this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Claim

Applicable law provides that a total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of service- connected disabilities provided that, if there is one such disability, this disability shall be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran holds a 50 percent disability rating for her service-connected PTSD and a 0 percent (noncompensable) rating for her service-connected postoperative residual of a nevus removal of the right eyebrow margin.  The Veteran has a combined 50 percent rating for her service-connected disabilities.  38 C.F.R. § 4.25, TABLE I (2010).  The Veteran is not service-connected for any other disability.  Under VA regulations, her combined 50 percent rating does not meet the schedular criteria to render her eligible for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The Court of Appeals for Veterans Claims (CAVC) has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extraschedular referral requires consideration of all of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). The Veteran's age and effects of nonservice-connected disorders, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the disorders that are nonservice-connected disorders and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm that places the Veteran in a different position than other veterans with a 50 percent combined disability rating.  The fact that the Veteran is not employed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

The evidence establishes that the Veteran's service-connected disabilities do not preclude her from performing substantially gainful employment consistent with her educational and vocational experiences.  Subsequent to the TDIU issue being added to the Veteran's appeal in November 2009, the Veteran was afforded a VA examination in February 2010.  The February 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's current PTSD symptoms are not severe enough to prevent the Veteran from obtaining or maintaining employment.  The February 2010 VA examiner determined that the Veteran has a significant number of nonservice-connected medical problems that contribute to her reported inability to work.  There are no medical opinions to the contrary in the claims file.

The Board notes that the February 2010 VA examiner did not address whether the Veteran would be considered unemployable due to her service-connected postoperative residual of a nevus removal of the right eyebrow margin, currently evaluated as noncompensable.  However, the Board finds that this to be a harmless error as the Veteran, throughout the pendency of her entire appeal, has never alleged that she is unable to work due to her service-connected postoperative residual of a nevus removal of the right eyebrow margin and there is no evidence that this disability is currently symptomatic.  Thus, the Board finds that the Veteran is not prejudiced by the VA examiner's failure to address this service-connected disability in regards to the Veteran's employability.

In short, the Veteran's service-connected disabilities do not preclude her from securing and maintaining substantially gainful employment consistent with her educational and vocational experiences.  Her nonservice-connected disorders may not be considered in determining her eligibility for referral for extraschedular consideration.  There is no medical evidence of record to suggest, even when considering her limitations and exacerbations, that some factor exists that takes her case outside the realm of the usual so as to render impracticable her 50 percent schedular rating.  The Veteran's 50 percent rating contemplates loss of working time due to exacerbations, see 38 C.F.R. § 4.1, and she has not required any hospitalizations due to her service-connected disabilities.  See 38 C.F.R. § 3.321(b).

The Veteran's lay testimony concerning the cause of her unemployability is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95; Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310. See also 38 C.F.R. § 3.159(a)(2); Rucker, 10 Vet. App. at 67; Layno, 6 Vet. App. at 469.  See, too, Buchanan, 451 F.3d at 1335.

Accordingly, the Board finds that the evidence is not in equipoise on the matter of whether the Veteran is unemployable due to her service-connected disabilities.  The Board finds that the allegations of unemployability provided by the Veteran are neither persuasive nor supportable when viewed in light of the competent evidence of record.  See 38 C.F.R. § 3.159(a).  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that no basis exists to warrant referral of the claim to the Director of Compensation and Pension Service for extraschedular consideration.  Bowling, 15 Vet. App. at 1.


ORDER

A higher 50 percent rating is granted for the Veteran's service-connected PTSD, retroactively effective from May 12, 1998, subject to the laws and regulations governing the payment of VA compensation.

The claim for a TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


